DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks, filed on 08/30/2022, with respect to the rejections of claims 1 and 8 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Iijima et al. (WO 2008/007550).

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (JP Nº 07-196965), in view of Iijima et al. (WO 2008/007550).

7.	Regarding independent claim 1: Shimomura et al. disclosed an aqueous ink jet composition ([0005], lines 1-3) comprising: 
 	water ([0020], lines 1-3); 
 	a dye composed of at least one of sublimation dyes or at least one of disperse dyes ([0017], lines 1-2); and
 	polyester particles, which are particles made of at least one material including polyester ([0020], lines 1-3), wherein 
 	at least a subset of the polyester particles is stained with the dye ([0005], lines 1-2 and 7-8).
 	Shimomura et al. are silent about wherein an average diameter of the polyester particles is 20 nm.
 	Iijima et al. disclosed an aqueous ink jet composition comprising water ([0011], line 1 and [0088], line 1), a disperse dye ([0088], lines 1-2), polyester particles ([0078], lines 11-12), wherein an average diameter of the polyester particles is 20 nm ([0080], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iijima et al. with those of Shimomura et al. by using polyester particles having an average diameter of 20nm in order to improve the emission stability of the ink composition through an ink jet head as disclosed by Iijima et al. in paragraph [0080].

8.	Regarding claim 2: The combination of Shimomura et al. and Iijima et al. disclosed the aqueous ink jet composition according to claim 1, wherein an amount of the dye in the aqueous ink jet composition is 0.1% by mass or more and 3.0% by mass or less (Shimomura et al. [0003], lines 2-3).

9.	Regarding claim 3: The combination of Shimomura et al. and Iijima et al. disclosed the aqueous ink jet composition according to claim 1, wherein an amount of the polyester in the aqueous ink jet composition is 5.0% by mass or more and 30% by mass or less (Shimomura et al. [0021], lines 10-11).

10.	Regarding claim 4: The combination of Shimomura et al. and Iijima et al. disclosed the aqueous ink jet composition according to claim 1, wherein 4.0 ≤ XP/XD ≤ 300, where XD is an amount of the dye in the aqueous ink jet composition in % by mass, and Xp is an amount of the polyester in the aqueous ink jet composition in % by mass (Shimomura et al. [0003], lines 2-3 and [0021], lines 10-11).

11.	Regarding claim 6: The combination of Shimomura et al. and Iijima et al. disclosed the aqueous ink jet composition according to claim 1, wherein the dye is one or two or more selected from the group consisting of C.I. Disperse Yellow 54, C.I. Disperse Red 60, C.I. Disperse Blue 360, C.I. Disperse Blue 359, C.I. Disperse Orange 25, C.I. Disperse Orange 60, C.I. Disperse Red 364, and C.I. Disperse Yellow 232 (Shimomura et al. [0017], lines 1-19).

12.	Regarding claim 7: The combination of Shimomura et al. and Iijima et al. disclosed the aqueous ink jet composition according to claim 1, wherein the polyester is a self-emulsifying polyester (Shimomura et al. [0019] lines 1-4).

13.	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (JP Nº 07-196965), in view of Iijima et al. (WO 2008/007550).

14.	Regarding independent claim 8: Shimomura et al. disclosed a method ([0020], lines 1-2) for producing an aqueous ink jet composition ([0005], lines 1-3), the method comprising: 
 	a composition preparation step, in which a composition is prepared that contains water ([0020], lines 1-3), a dye composed of at least one of sublimation dyes or at least one of disperse dyes ([0017], lines 1-2), and particles made of at least one material including polyester ([0020], lines 1-3); and 
 	a heating step, in which the composition is heated ([0020], lines 1-5).
 	Shimomura et al. are silent about wherein an average diameter of the polyester particles is 20 nm.
 	Iijima et al. disclosed an aqueous ink jet composition comprising water ([0011], line 1 and [0088], line 1), a disperse dye ([0088], lines 1-2), polyester particles ([0078], lines 11-12), wherein an average diameter of the polyester particles is 20 nm ([0080], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iijima et al. with those of Shimomura et al. by using polyester particles having an average diameter of 20nm in order to improve the emission stability of the ink composition through an ink jet head as disclosed by Iijima et al. in paragraph [0080].

15.	Regarding claim 11: The combination of Shimomura et al. and Iijima et al. disclosed the method according to claim 8 for producing an aqueous ink jet composition, wherein a duration for which the composition is treated in the heating step is 1 minute or more and 7 days or less (Shimomura et al. [0020], lines 1-5; the heating time encompass any reasonable heating time for mixing ink or paint).

16.	Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (JP Nº 07-196965) in view of Iijima et al. (WO 2008/007550) as applied to claims 1-4 and 6-7 above, and further in view of Tabayashi et al. (US Pub. Nº 2018/0223475).

17.	Regarding claim 12: The combination of Shimomura et al. and Iijima et al. disclosed an aqueous ink jet composition according to claim 1.
 	The combination of Shimomura et al. and Iijima et al. is silent about a method for producing a recording, the method comprising: an attachment step, in which an aqueous ink jet composition is ejected by ink jet technology and attached to a recording medium; and a drying step, in which at least part of the water is removed from the aqueous ink jet composition attached to the recording medium.
 	Tabayashi et al. disclosed a similar invention with a method for producing a recording ([0001], lines 1-2) using an aqueous ink jet composition comprising a disperse dye, a polyester and water ([0016], lines 1-4 and [0019], lines 1-4), and comprising an attachment step, in which an aqueous ink jet composition is ejected by ink jet technology and attached to a recording medium ([0108], lines 1-4; also see Fig. 1b, reference 12); and a drying step, in which at least part of the water is removed from the aqueous ink jet composition attached to the recording medium ([0110], lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tabayashi et al. with those of the combination of Shimomura et al. and Iijima et al. by using the ink composition of Shimomura et al. in the method of Tabayashi et al. in order to support printing on textile with an ink having improved light fastness as disclosed by Shimomura et al. in paragraph [0021].

18.	Regarding claim 13: The combination of Shimomura et al., Iijima et al. and Tabayashi et al. disclosed the method according to claim 12 for producing a recording, the method further comprising a heating step, in which the recording medium with the aqueous ink jet55 composition attached thereto is heated, after the attachment step (Tabayashi et al. [0110], lines 3-4).  

19.	Regarding claim 14: The combination of Shimomura et al., Iijima et al. and Tabayashi et al. disclosed the method according to claim 13 for producing a recording.
 	The combination of Shimomura et al., Iijima et al. and Tabayashi et al. did not explicitly disclose, wherein a temperature at which the recording medium is heated in the heating step is 70°C or more and 120°C or less.
 	Tabayashi et al. disclosed that the glass-transition temperature of the polyester particles is 0°C or more and 90°C ([0051], lines 1-4), furthermore, Tabayashi disclosed that the heating temperature of the ink composition is higher than the glass-transition temperature of the polyester particles ([0157], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate heating temperature, since it has been held that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. 

20.	Regarding claim 15: The combination of Shimomura et al., Iijima et al. and Tabayashi et al. disclosed the method according to claim 12 for producing a recording, wherein the recording medium is a piece of fabric (Tabayashi et al. [0016], lines 1-4).

21.	Regarding claim 16: The combination of Shimomura et al., Iijima et al. and Tabayashi et al. disclosed the method according to claim 12 for producing a recording, wherein the recording medium is made of at least one material including one or two or more selected from the group consisting of silk, wool, cellulose, acrylic fiber, polyurethane, and polyamide (Tabayashi et al. [0023], lines 1-4).

22.	Regarding claim 17: The combination of Shimomura et al., Iijima et al. and Tabayashi et al. disclosed the method according to claim 12 for producing a recording, wherein the recording medium is made of materials including polyester and one or two or more selected from the group consisting of cotton, silk, polyamide, acrylic fiber, and polyurethane (Tabayashi et al. [0023], lines 1-4).

23.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (JP Nº 07-196965) in view of Iijima et al. (WO 2008/007550) as applied to claims 8 and 11 above, and further in view of Tabayashi et al. (US Pub. Nº 2018/0223475).

24.	Regarding claim 9: The combination of Shimomura et al. and Iijima et al. disclosed the method according to claim 8 for producing an aqueous ink jet composition.
 	The combination of Shimomura et al. and Iijima et al. is silent about wherein a temperature at which54 the composition is heated in the heating step is equal to or higher than Tg °C, where Tg is a glass transition temperature of the polyester in °C.
 	Tabayashi et al. disclosed a method of producing ([0001], lines 1-2) an aqueous ink jet composition comprising a disperse dye, a polyester and water ([0016], lines 1-4 and [0019], lines 1-4), wherein a temperature at which54 the composition is heated in the heating step is equal to or higher than Tg °C, where Tg is a glass transition temperature of the polyester in °C ([0157], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tabayashi et al. with those of the combination of Shimomura et al. and Iijima et al. by heating the ink composition at a temperature equal to or higher than a glass transition of the polyester in order to appropriately develop the color of the dye by performing heating at a sufficient temperature in the heating process as disclosed by Tabayashi et al. in paragraph [0157].

25.	Regarding claim 10: The combination of Shimomura et al. and Iijima et al. disclosed the method according to claim 8 for producing an aqueous ink jet composition.
 	The combination of Shimomura et al. and Iijima et al. is silent about wherein a glass transition temperature of the polyester is 0°C or more and 90°C or less.
 	Tabayashi et al. disclosed a method of producing ([0001], lines 1-2) an aqueous ink jet composition comprising a disperse dye, a polyester and water ([0016], lines 1-4 and [0019], lines 1-4), wherein a glass transition temperature of the polyester is 0°C or more and 90°C or less ([0051], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tabayashi et al. with those of the combination of Shimomura et al. and Iijima et al. by using a polyester with the appropriate glass-transition temperature in order to prevent texture impairment of printed textile as disclosed by Tabayashi et al. in paragraph [0053].

Conclusion
26.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
27.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853